PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/692,342
Filing Date: 31 Aug 2017
Appellant(s): Davison et al.



__________________
Kevin Oschman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/30/20.


(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 6/25/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 9, 20-24 and 31 rejected under 35 U.S.C. 103 as being unpatentable over Greeley et al. (US 20110125146, “Greeley”) in view of Lipson et al. (US 20070016182, “Lipson”).
Claims 10 and 25 rejected under 35 U.S.C. 103 as being unpatentable over Greeley et al. (US 20110125146, “Greeley”) in view of Lipson et al. (US 20070016182, “Lipson”) and Lu et al. (US 7749222).

(2) Response to Argument

Issue A: Claim 1 rejected as unpatentable over Greeley in view of Lipson. 	
Appellant argues:
Claims 1, and 9-15 are patentable under 35 U.S.C. §103 over U.S. Pat. Pub. No. 2011/0125146 to Greeley et al. (“Greeley”) in view of U.S. Pat. Pub. No. 2007/0016182 to Lipson et al. (“Lipson”) because the Office has failed to meet its burden to establish a prima facie case of obviousness. Given the standards for obviousness as already set forth above, the Office’s rejection of claims 1 and 9-15 under 35 U.S.C. §103 cannot be sustained and must be reversed for at least the reasons set forth below. Claims 9-15 depend from independent claim 1 and therefore include all of the limitations of claim 1.  Independent claim 1 recites, among other features, “a web extending laterally between the first and second electrodes, wherein the web is positioned distal to the distal end of the outer sheath . . . wherein the web is selectively operable to discharge the irrigation fluid from the irrigation conduit through a surface of the web.” ¶ The Office alleges that fluid couplings (524a, 524b) of Greeley substantially teach the web of claim 1. However, the fluid couplings (524a, 524b) of Greeley are illustrated in FIG. 45 and described as “discrete, localized webs and more specifically comprise triangular shaped webs or bead portions providing a film of fluid 502 between surface 522 of tissue 520 and electrodes 180 a, 180 b” (emphasis added). ¶ In operation, Greeley teaches that fluid (502) is expelled from fluid outlets (208a, 208b, 210a, 210b, 212a, 212b, 214a, and 214b as shown in FIG. 14) and flows distally along the electrodes (180a, 180b)1, with the purposes of “providing an electrical coupling between the device 10 and tissue 520” and “[lubricating] surface 522 of tissue 520 and [facilitating] the movement of electrodes 180a, 180b across surface 522 of tissue 520.” 12 It would therefore be understood by a person skilled in the art, upon review of the figures and description provided by Greeley, that fluid couplings (524a, 524b), collectively cited by the Office as teaching Appellant’s claimed “web,” are only formed by the fluid (502) itself as the fluid (502) travels distally and downwardly toward the distal tips of the electrodes (180a, 180b) and pools near the distal tips of the electrodes (180a, 180b) to form a fluid bead at the distal tips of the electrodes (180a, 180b).

	The crux of appellant’s argument is that one of ordinary skill in the art would have understood that the teachings of Greeley and Lipson which state that the fluid couplings can comprises ‘discrete, localized webs’ (See Greeley, par. 203; see, Lipson, par. 182) to mean a web ‘only formed by the fluid’. The examiner does not believe that the one of ordinary skill in the art would have understood the disclosed ‘discrete, localized web’ as being equivalent to the fluid itself. The interpretation of a ‘web’ referring to a ‘web of fluid’ does not fit any known definitions of the term ‘web’ either in plain vernacular or in special technical terminology. In the examiner’s opinion, the clear meaning of the term ‘web’ in Greeley and Lipson refers to pieces of fabric or other material formed as complex network of fine threads which are placed in between the electrodes and the tissue and which act as a ‘fluid coupling’ since they are wetted by fluid droplets (See Greeley, fig. 45, droplets 526a-b and fluid couplings 524a-b).

	There is ample evidence that the term ‘web’ would have been understood to refer to a fabric structure rather than merely an amorphous pool of fluid formed at the distal end of the electrodes, as claimed by appellant. For instance, the Oxford English Dictionary notably defines a web as: “Woven fabric, cloth. Also: a piece of woven fabric; a piece of fabric in the process of being woven.” Further, while other senses of the term ‘web’ exist, none of those presented in the Oxford English Dictionary are related to fluid in any sense.
	Similarly, a quick search of the term ‘web’ in the CPC classification system definitions demonstrates that the use of the term ‘web’ to refer to a fabric or material formed from a complex network of fine threads to be commonplace. For instance, such a search yields 72 hits in the area related textiles/paper alone including: D06N3/00 which is related to the manufacture of ‘artificial leather, oilcloth or other material obtained by covering fibrous webs with macromolecular material, e.g. resins, rubbers or derivatives thereof’ and D06N2213/03 which is defined as ‘fibrous web coated on one side with two layers of the same polymer type, e.g. two coatings of polyolefin’. The fact, the term ‘web’ is ubiquitously used in the textile arts demonstrates that the term has an accepted technical definition related to materials formed from a complex network of 
Therefore, at best appellant’s interpretation is inconsistent with any ordinary or technical definition of the term ‘web’, and is also not based on any special redefinition of the term presented in either Greeley or Lipson. As such, the weight of evidence weighs against the interpretation of ‘web’ as fluid and towards interpretation of term to refer to a web material separate from the conductive fluid itself.
Further, the examiner notes that the disclosure in par. 203 of Greeley which describes the webs as ‘discrete, localized’ and ‘triangular shaped’ impart structure to the web which is inconsistent with the conception of the web as merely a ‘pool of fluid’. It is not clear for instance, how a pool of fluid would assume a ‘discrete’, ‘triangular shape’ as disclosed by both Greeley and Lipson. 
Appellant further argues: 
In contrast, Appellant’s claim 1 positively recites a web that is “selectively operable to discharge the irrigation fluid from the irrigation conduit through a surface of the web.” The “web,” or fluid bead, of Greeley is thus incapable of being selectively operable to discharge irrigation fluid, as it is solely formed of irrigation fluid while the fluid is already being discharged, and there is similarly no “surface” of the web through which irrigation fluid may be discharged through. Rather, the entire surface of the Greeley fluid bead is itself formed of irrigation fluid. For at least these reasons, the fluid couplings (524a, 524b) of Greeley would not be understood as teaching the web as recited by Appellant’s claim 1.

The examiner disagrees. As argued, above, there is no definition of the term ‘web’ that is consistent appellant’s ‘pool of fluid’ interpretation. Therefore, it is the examiner’s position that the most reasonable interpretation of the webs of Greeley are discrete, triangular web structures (i.e. material formed from a complex network of threads) which are separate from the fluid itself. Further, Greeley teaches in par. 203, that ‘fluid 502 is expelled from fluid outlets 208a/210a/212a/214a and via couplings 524a, 524b’, which implies the capability of the fluid coupling or webs to discharge fluid onto a surface of the tissue through a surface of the coupling. 
Appellant further argues:
In the Office Action, the Office admits that “Greeley fails to teach that the web extends laterally between the first and second electrodes,” and instead relies on the combination of Greeley with Lipson to teach this feature. However, similar to Greeley, the fluid couplings (30a, 30b) of Lipson are illustrated in FIGS. 42-43 and described as “discrete, localized webs and more preferably comprising a triangular shaped web or bead portion providing a film of fluid 24 between surface 22 of tissue 32 and electrodes 25a, 25a (sic).” ¶ In operation, “fluid 24 is communicated from a fluid source 1 within the lumens 23a, 23b of the shafts 17a, 17b through the lumens 89a, 89b and cavities 81a, 81b of the sleeves 82a, 82b where it is expelled from around and on the surface 42a, 42b of the electrodes 25a, 25b,”  with the purposes of “providing an electrical coupling between the electrosurgical device 5i and tissue 32” and “[lubricating] surface 22 of tissue 32 and [facilitating] the movement of electrodes 25a, 25b across surface 22 of tissue 32.” As fluid is expelled, a fluid bridge may form. Similar to fluid couplings (524a, 524b) of Greeley, a person skilled in the art, upon review of the figures and description provided by Lipson, would not conclude that fluid couplings (30a, 30b) and the fluid bridge teach Appellant’s claimed web, as again the bead portion is formed by the irrigation fluid itself as the irrigation fluid travels distally and downwardly toward the distal tips of the electrodes and pools at the tissue surface. Fluid couplings (30a, 30b) and the fluid bridge are therefore incapable of being selectively operable to discharge irrigation fluid, and there is similarly no “surface” through which irrigation fluid may be discharged through as recited by Appellant’s claim 1. ¶ Therefore, as shown above, the features of Greeley and Lipson that the Office alleges combine to teach Appellant’s claimed web are each comprised solely of irrigation fluid. In other words, there is no disclosed “web” structure of an instrument that is selectively operable to discharge irrigation fluid from the irrigation conduit through a surface of the web, particularly because the surface of each “web” of Greeley and Lipson is comprised only of the irrigation fluid itself. It is tautological to call the fluid itself the claimed “web” through which the fluid is discharged, as the Office has done.

	With regard to the Lipson reference which is used as modifying reference in the rejection to teach the limitation of the ‘web extending laterally between the first and second electrodes’, Lipson provides similar teachings to Greeley in paragraph 182 that ‘fluid coupling 30 preferably comprising a discrete, localized web and more preferably comprising a triangular shaped web or bead portion providing a film of fluid 24 is 
	For these reasons, the examiner believes that the rejection of claims 1 and its dependent claims should be sustained.

Issue B: Claims 20 and 21 rejected as unpatentable over Greeley in view of Lipson. 
Appellant argues: 
An exemplary embodiment of this claimed method step is described in Appellant’s specification, paras. [00078] - [00079], and is illustrated in FIGS. 35-36 (FIG. 36 reproduced and annotated above). For at least the reasons discussed above with  Further, Greeley teaches that fluid is expelled from fluid outlets (208a, 208b, 210a, 210b, 212a, 212b, 214a, and 214b as shown in FIG. 14) and flows distally along the electrodes (180a, 180b) to pool near the distal tip of the electrodes (180a, 180b). Similarly, Lipson teaches that fluid is expelled from around and on the surface 42a, 42b of the electrodes 25a, 25b,” (see FIG. 42). Thus, in each of Greeley and Lipson, irrigation fluid is expelled from a fluid outlet that is positioned proximal to the electrodes. Therefore, in addition to the shortcomings of each of Greeley and Lipson with regard to the teachings of the web, a person skilled in the art would similarly find Greeley and Lipson each falling short of teaching that a surface of the web disperses the irrigation fluid from a position laterally between the electrodes.

The examiner disagrees for similar reasons to those outlined with respect to claim 1, above. Someone of ordinary skill in the art would not interpret the fluid coupling comprising a ‘localized web and more preferably comprising a triangular shaped web’ (See Greeley, par. 203; See Lipson, par. 182) to mean a ‘pool of fluid’ as alleged by appellant. Rather, the most reasonable interpretation of this teaching in light of the plain definition of the term web is an actual web material provided at the distal end of the electrodes which when wetted by conductive fluid acts as a fluid coupling between the electrode and the tissue. Further, Lipson teaches embodiments of the invention where this fluid coupling acts as a bridge between the two electrodes in order to shunt some energy away from the tissue (See Lipson, pars. 252-254). In such embodiments, the portions of the fluid coupling which can comprise a web material would be located in between the electrodes and therefore would disperse ‘irrigation fluid from a position laterally between the electrodes’. 
For these reasons, the examiner believes that the rejection of claims 20-21 should be sustained. 

Issue C: Claims 22 rejected as unpatentable over Greeley in view of Lipson. 
Appellant argues:
Independent claim 22 recites, among other features, “wherein the web is removably coupled with the end effector, wherein when the web is attached it is fluidly coupled with the at least one irrigation conduit and configured to receive the irrigation fluid therefrom, wherein the web is operable to express the irrigation fluid, wherein when the web is detached it is fluidly uncoupled from the at least one irrigation conduit.” ¶ The Office alleges that Greeley, as modified by Lipson, teaches a web which is removably coupled with the end effector. Particularly, the Office “maintains that the fluid coupling device is innately removable from the end effector,” 18 and further that “when the web is detached it would innately be uncoupled from the fluid delivery tubing 106.” However, as described above, the features of Greeley and Lipson that the Office alleges combine to teach Appellant’s claimed web are each comprised solely of irrigation fluid. In other words, there is no disclosed “web” structure of an instrument that is removably coupled to the end effector and configured to express irrigation fluid, particularly because the surface of each “web” of Greeley and Lipson is comprised only of the irrigation fluid itself. It is again tautological to call the fluid itself the claimed “web” through which the fluid is discharged, as the Office has done. A person skilled in the art would not interpret the fluid beads of Greeley or Lipson to be capable of being “coupled” or “detached” as fluid beads do not exhibit properties allowing such configurations. The Office clearly uses this recitation of claim 22 as a blueprint to engage in ex post reasoning for the rejections, which is a clear error of factfinding during examination.
	
The examiner disagrees for similar reasons to those outlined with respect to claim 1, above. 
As disclosed by both Greeley and Lipson, the fluid couplings comprise ‘discrete, localized webs and more specifically comprise triangular shaped webs’ (See Greeley, par. 203; See Lipson, par. 182). It is the examiner’s position that the most reasonable interpretation of these disclosed webs in light of the plain definition of the term web is an actual web material provided at the distal end of the electrodes which when wetted by conductive fluid acts as a fluid coupling between the electrode and the tissue, and not a ‘pool of fluid’ as alleged by appellant. Further, the limitation that the ‘web is removably coupled with the end effector’ as recited in claim 22, does not provide a patentable distinction over the teachings of Greeley and Lipson. This limitation only requires that 
For these reasons, the examiner believes that the rejection of claim 22 and its dependent claims should be sustained.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        

Conferees:
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794     
                                                                                                                                                                                                   /BRIAN K. GREEN/Primary Examiner, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.